Citation Nr: 0835737	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-16 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.  

2.  Entitlement to service connection for a bilateral knee 
disorder.  

3.  Entitlement to service connection for a bilateral hip 
disorder.  

4.  Entitlement to service connection for a bilateral foot 
disorder.  

5.  Entitlement to service connection for a bilateral ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from June 1969 to 
September 1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, VA Regional Office (RO).  

The appellant was afforded a personal hearing before a 
hearing officer at the RO in August 2007.  He testified 
before the undersigned Veterans Law Judge in Washington, 
D.C., via videoconference in September 2008.  A transcript of 
each of the hearings has been associated with the claims 
file.  


FINDINGS OF FACT

1.  A chronic disability of the lumbar spine was not manifest 
in service and is not attributable to service, and arthritis 
was not shown within the initial post-service year.  

2.  A chronic disability of the bilateral knees was not 
manifest in service and is not attributable to service.



3.  A chronic disability of the bilateral hips was not 
manifest in service and is not attributable to service.

4.  A chronic disability of the bilateral feet was not 
manifest in service and is not attributable to service. 

5.  A chronic disability of the bilateral ankles was not 
manifest in service and is not attributable to service.


CONCLUSIONS OF LAW

1.  A chronic lumbar spine disorder was not incurred or 
aggravated in service, and arthritis may not be presumed to 
have been so incurred.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  A chronic bilateral knee disorder was not incurred or 
aggravated by service, and arthritis may not be presumed to 
have been so incurred.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303 (2007).

3.  A chronic bilateral hip disorder was not incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

4.  A chronic bilateral ankle disorder was not incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304.  

5.  A chronic bilateral foot disorder was not incurred or 
aggravated by service, and arthritis may not be presumed to 
have been so incurred.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The May 
2006 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet App. at 120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, 487 F.3d at 889.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the appellant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. § 3.303 (2007).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Service 
connection may also be granted for arthritis when it is 
manifested to a compensable degree within one year following 
discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

In this case, the appellant asserts that he sustained 
injuries to his back and lower extremities during combat 
operations in Vietnam.  Initially, the Board notes that while 
the rating decisions reflect the AOJ's determination that the 
appellant did not engage in combat, via notation of combat 
code of "1," his DD Form 214 shows his decorations and 
awards include a Combat Infantryman Badge and that his 
military occupational specialty (MOS) was infantry.  
Moreover, the February 2005 rating decision shows service 
connection for post-traumatic stress disorder (PTSD) has been 
established based on his combat experiences during service in 
Vietnam.  

In this case, the Board finds that the competent evidence, to 
include the appellant's credible statements to the effect 
that he sustained injuries to his back and lower extremities 
during search and destroy missions in Vietnam as a result of 
having jumped out of helicopters from heights from three to 
20 feet carrying approximately 80 pounds of equipment, 
Transcript at 8-12 (2008), together with his MOS, unit of 
assignment, and decorations and awards, supports a finding 
that the appellant engaged in combat.  Regardless, the Board 
notes that Section 1154(b) does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service connected.  Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996).  Rather, it merely aids a combat veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  Id.  Thus, while the 
in-service incidents/injuries to which the appellant refers 
are consistent with his service, competent nexus evidence is 
still required to establish a relationship between current 
disability and service.  

In that regard, the Board notes that while the appellant is 
competent to report his symptoms, as well that he was 
sustained injuries during service, as a layman, his opinion 
alone is not sufficient upon which to base a determination as 
to a relationship between service and current disability.  
More specifically, the Board finds that, in this case, his 
opinion alone does not provide a sufficient basis upon which 
to make a determination as to whether current disability is 
related to service.  Rather, the Board must weigh and assess 
the competence and credibility of all of the evidence of 
record, to include the opinions to the contrary.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The June 1969 service entrance examination report shows that 
the feet, lower extremities, and spine and musculoskeletal 
system were normal.  A September 1969 treatment record 
reflects complaints of pain around the toes on top of the 
left foot and the diagnosis was muscle strain.  The August 
1970 separation examination report shows the feet, lower 
extremities, and spine and musculoskeletal system were 
normal, and his lower extremities were assigned a profile of 
"1."  On the accompanying medical history, he denied having 
or having had swollen or painful joints, cramps in his legs, 
a history of broken bones, arthritis, bone, joint or other 
deformity, lameness, a trick or locked knee, foot trouble, 
and back trouble of any kind.  

In addition, while a private March 2006 record notes use of 
metatarsal foot pads with arch supports, a February 2008 
record notes hammer toe on the right, and the August 2006 VA 
examination report reflects musculoligamentous strain in both 
knees and ankles, bursitis of both hips, and muscle strain of 
both feet, with x-ray examination showing left knee medial 
compartmental narrowing, the August 2006 VA examiner stated 
that it was less than likely that the appellant's bilateral 
foot, hip ankle, and knee disorders were related to service.  
In addition, the November 2006 VA examiner stated that the 
appellant's lumbar strain could not be attributed to 
helicopter jumps in service without resorting to mere 
speculation.  The Board notes that simply because a medical 
examiner states that he cannot find a nexus between a present 
disability and an injury or disease incurred in service does 
not render his opinion speculative by merely observing that 
he refuses to speculate.  Regardless, in addition a to a lack 
of evidence in favor of the claims, the examiner specifically 
noted the negative medial records, except for the isolated 
in-service reference pertaining to left foot strain, the 
normal separation examination report, and a remarkable gap 
between service and the initial pertinent post-service 
complaints.  The Board notes that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim and weighs against the claims in this case.  See Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en 
banc).  

In addition, while a February 2007 private report of magnetic 
resonance imaging (MRI) reflects an impression of right 
paracentral disc herniation of annular tear and bilateral 
neural foraminal narrowing at L5-S1, there is no competent 
evidence of arthritis during service or within the initial 
post-service year.  There is no competent evidence 
establishing that a chronic lumbar spine disorder was 
manifest in-service or within the initial post service year.  

To the extent that private records, to include records dated 
in August 2006 and January 2007, note the appellant's 
statement to the effect that low back disorder, and bilateral 
ankle and hip disorders are related to service, such lay 
statements are not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).

In this case, the Board has accorded more probative value to 
the competent medical opinions to the effect that neither a 
lumbar spine disorder, nor a disorder of the bilateral hips, 
knees, ankles, or feet is related to service.  The examiners 
reviewed the claims file, the opinions are consistent with 
the contemporaneous evidence, and the examiners provided a 
rationale for the opinions.  The Board finds the competent 
medical opinions to be far more probative than the 
appellant's unsupported lay statements in regard to 
causation.  Thus, the Board finds that the competent evidence 
establishes that a chronic lumbar spine disorder, a chronic 
bilateral hip disorder, a chronic bilateral knee disorder, a 
chronic bilateral ankle disorder, and a chronic bilateral 
foot disorder were not manifest in service, are not related 
to service, and that arthritis was not shown during service 
or within the initial post-service year.

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

Service connection for a lumbar spine disorder is denied.  

Service connection for a bilateral hip disorder is denied.  

Service connection for a bilateral knee disorder is denied.  

Service connection for a bilateral ankle disorder is denied.  

Service connection for a bilateral foot disorder is denied.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


